46 N.Y.2d 853 (1979)
In the Matter of Thomas O'Garro, Appellant,
v.
New York State Department of Mental Hygiene et al., Respondents.
Court of Appeals of the State of New York.
Argued January 3, 1979.
Decided February 6, 1979.
Alvin C. Morris for appellant.
Robert Abrams, Attorney-General (Harold Tompkins and Samuel A. Hirshowitz of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order reversed, with costs, for the reasons stated in the dissenting memorandum by Presiding Justice FRANCIS T. MURPHY, JR., at the Appellate Division (60 AD2d 546-547), and the matter converted to a plenary action and remitted to Supreme Court, Bronx County, for further proceedings (CPLR 103, subd [c]).